Title: From Thomas Jefferson to Jonathan Williams, 15 January 1800
From: Jefferson, Thomas
To: Williams, Jonathan



Philadelphia. Jan. 15. 1800.

Th: Jefferson presents his compliments & thanks to mr Williams for the copy of his Thermometrical navigation which he was so kind as to send him. he has read it, as he had done before, in another form, with great satisfaction, and has no doubt it will be of great utility to navigators.
Th: J. has for some time wished he could try the thermometer daily in the river near which he lives, presuming it would furnish a very steady measure of the advance & recess of the seasons, and that such observations made in the rivers of different states would exhibit one of the good comparative views of climate. but the present course of his life forbids it. health and friendly salutations.
